UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS Central Cash Management Fund Semiannual Report to Shareholders September 30, 2012 Contents 4 Portfolio Summary 5 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 18 Information About Your Fund's Expenses 20 Investment Management Agreement Approval 24 Summary of Management Fee Evaluation by Independent Fee Consultant 28 Account Management Resources 30 Privacy Statement This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of September 30, 2012 (Unaudited) Principal Amount ($) Value ($) Commercial Paper 5.9% Issued at Discount** Straight-A Funding LLC: 144A, 0.18%, 10/4/2012 144A, 0.18%, 10/10/2012 144A, 0.18%, 11/7/2012 Total Commercial Paper (Cost $64,994,175) Government & Agency Obligations 56.3% U.S. Government Sponsored Agencies 51.7% Federal Farm Credit Bank, 0.15%, 2/15/2013 Federal Home Loan Bank: 0.07%**, 10/1/2012 0.12%**, 10/1/2012 0.114%**, 10/17/2012 0.136%**, 10/9/2012 0.15%, 10/23/2012 0.17%, 1/23/2013 0.17%, 2/11/2013 0.17%*, 11/8/2013 0.17%*, 11/15/2013 0.18%, 11/21/2012 0.19%, 2/27/2013 0.19%*, 7/25/2013 0.19%*, 7/26/2013 0.195%*, 11/4/2013 0.2%, 11/19/2012 0.21%, 1/8/2013 0.25%, 3/28/2013 0.32%*, 5/17/2013 0.33%*, 4/5/2013 0.33%*, 4/12/2013 0.36%, 5/16/2013 0.5%, 8/28/2013 Federal Home Loan Mortgage Corp.: 0.054%**, 10/2/2012 0.09%**, 10/4/2012 0.119%**, 1/8/2013 0.122%**, 10/15/2012 0.124%**, 10/16/2012 0.127%**, 11/14/2012 0.133%**, 10/16/2012 0.15%**, 6/12/2013 0.167%*, 9/13/2013 0.169%**, 5/29/2013 1.375%, 1/9/2013 3.5%, 5/29/2013 Federal National Mortgage Association: 0.094%**, 10/15/2012 0.129%**, 2/19/2013 0.139%**, 12/17/2012 0.139%**, 1/2/2013 0.149%**, 2/6/2013 0.159%**, 3/4/2013 0.169%**, 3/20/2013 0.19%**, 10/1/2012 0.75%, 2/26/2013 4.375%, 3/15/2013 U.S. Treasury Obligations 4.6% U.S. Treasury Notes: 1.375%, 10/15/2012 1.375%, 1/15/2013 1.375%, 3/15/2013 3.375%, 11/30/2012 Total Government & Agency Obligations (Cost $619,742,329) Repurchase Agreements 36.7% BNP Paribas, 0.25%, dated 9/28/2012, to be repurchased at $40,000,833 on 10/1/2012 (a) Citigroup Global Markets, Inc., 0.21%, dated 9/27/2012, to be repurchased at $50,002,042 on 10/4/2012 (b) Citigroup Global Markets, Inc., 0.22%, dated 9/28/2012, to be repurchased at $35,000,642 on 10/1/2012 (c) JPMorgan Securities, Inc., 0.25%, dated 9/28/2012, to be repurchased at $30,000,625 on 10/1/2012 (d) Merrill Lynch & Co., Inc., 0.15%, dated 9/28/2012, to be repurchased at $33,767,709 on 10/1/2012 (e) Merrill Lynch & Co., Inc., 0.17%, dated 9/28/2012, to be repurchased at $56,000,793 on 10/1/2012 (f) Merrill Lynch & Co., Inc., 0.2%, dated 9/28/2012, to be repurchased at $64,001,067 on 10/1/2012 (g) The Goldman Sachs & Co., 0.19%, dated 9/28/2012, to be repurchased at $70,001,108 on 10/1/2012 (h) The Toronto-Dominion Bank, 0.19%, dated 9/25/2012, to be repurchased at $25,000,924 on 10/2/2012 (i) Total Repurchase Agreements (Cost $403,767,287) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,088,503,791)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $1,088,503,791. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $36,525,430 Government National Mortgage Association, 5.0%, maturing on 6/20/2041 with a value of $40,800,001. (b) Collateralized by $45,542,978 Government National Mortgage Association, 5.5%, with various maturity dates of 7/20/2038-4/15/2040 with a value of $51,000,000. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Note 7/15/2022 U.S. Treasury Note 5/15/2015 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Principal Only Zero Coupon 10/15/2033- 8/15/2036 Federal National Mortgage Association — Interest Only 2.0-5.5 6/25/2013- 10/25/2040 Total Collateral Value (e) Collateralized by $34,380,100 U.S. Treasury Note, 1.0%, maturing on 6/30/2019 with a value of $34,464,182. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Note 7/15/2013 U.S. Treasury Note 6/30/2019 Total Collateral Value (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 3.0-6.0 2/15/2023- 1/15/2042 Federal National Mortgage Association — Interest Only 2.5-6.5 7/25/2022- 8/25/2041 Total Collateral Value (h) Collateralized by $64,526,877 Federal Home Loan Mortgage Corp., 4.0%, with various maturity dates of 12/1/2040-11/1/2041 with a value of $71,400,001. (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 11/20/2014 U.S. Treasury Bond 5/15/2041 U.S. Treasury Notes 0.375-2.875 1/31/2013- 6/30/2019 U.S. Treasury STRIPS Zero Coupon 11/15/2040 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (j) $
